Opinion issued July , 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00035-CV
____________

JIM HARRISON, Appellant

V.

JOSEPH HILL, TRUSTEE FOR THE BANKRUPTCY ESTATE OF
KARYLANN AALBU, Appellee




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2005-66683




MEMORANDUM OPINION
          The Court today considered the unopposed motion to set aside judgment and
remand, in which appellant, Jim Harrison, requests this court to set aside the trial
court’s judgment and remand the case to the trial court for entry of an agreed final
judgment.  We grant the motion as follows:
          (1)     We set aside the trial court’s judgment without regard to the merits.
Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     We remand the case to the trial court to render judgment in accordance
with the settlement agreement.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     Each party shall pay the costs he or it incurred by reason of this appeal. 
Tex. R. App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Justices Keyes, Hanks, Bland.